*WARNER, J.,
dissenting.
This was ah action brought by the plaintiff against the Ordinary of Chattahoochee county to recover damages alleged to have been sustained in consequence of the bad and unsafe condition of a bridge on a public road in said county. There was a general demurrer to the plaintiff’s' declaration, which was sustained by the Court below, and the plaintiff excepted. The Inferior Courts of this State having been abolished by the Constitution of 1868, and the duties of the justices thereof having been transferred to the Ordinary of the respective counties, the question is, what were the duties and liabilities of the Justices of the Inferior Courts of the respective counties of ths State, under the present existing laws thereof, in relation to keeping in good repair the public roads and bridges, which have been transferred to the Ordinaries of the several counties. The' 1679th section of the Code declares, “that every corporation acts through its officers, and is responsible for the acts of such officers, in the sphere of their appropriate duties.” The 525th section of the Code declares, that “every county which has been, or may be established in this State, is a body corporate, with power to sue, or be sued, in any Court.” The 526th section declares, that “suits against a county, .must be against the Inferior Court.” By the 710th section of the Code, the Justices of the Inferior Court of the several counties have authority “to appoint the places for the erection of public bridges, and to make suitable provision for their erection and repairs, by letting them out to the lowest bidder, hiring hands, or in any other way that may be for the public good and agreeable to law, and to require sufficient bond, and good security for the faithful performance of all such work and contracts, and to indemnify for all damages occasioned by a failure so to do.” The 731st section provides, that all contractors for the establishment of bridges shall be liable for such damages as may occur from a want of good faith in performing their several contracts; and that if no bond or' sufficient guarantee has *been taken by the justices of the Inferior Court, the county is also liable for the damages; that is to say, the county is also liable as a corporation for the damages sustained, whether a bond of indemnity has been taken from the contractor or not. It is the duty of the corporation to take a bond of indemnity from the contractor to indemnify it against all dam*231ages, so that in the event the corporation is made liable, the contractor shall respond to it for the damages recovered. The 542d section of the Code declares, that the private property of the citizens of a county shall not be bound by any judgment obtained against the county, but such judgment, if binding, shall be satisfied from money raised by lawful taxation. The 545th section provides, that if the grand jury shall fail or refuse to recommend the levy of a lawful tax sufficient to discharge any judgment that may have been obtained against the county, or any debt for the payment whereof there is a mandamus, or the necessary current expenses of the year, the Justices of the Inferior Court may levy the necessary tax without such recommendation. The 547th section declares, that the right of a creditor of a county to compel such tax levied, is the same as set forth in section 537, touching tax for building, which last named section provides for an application to the Judge of the Superior Court for a mandamus. By the 7'10th section of the Code, it is made the duty of the Justices of the Inferior Court, now the Ordinary, to exercise a general supervision over the public bridges of the county, and see that they are kept in proper order.
Whatever may have been the- Common Law rule as to the liability of counties to be sued for damages for neglect of duty, imposed by law on the officers thereof, under the several provisions of the Code before recited, suit may now be brought against them as corporations, and they are responsible as such corporations for the acts of their officers, either of omission or commission, in, the sphere of their appropriate duties as required by law, in the same manner as the officers of other corporations, and that the judgment which the plaintiff may recover, will be rendered against the county in its ^corporate capacity, and is to be paid by the levy of a tax on the citizens of the county, as provided by the Code. Inasmuch as the contractors, to( build public bridges in the respective counties are required by law to give bond and good security to indemnify for all damages for their failure to erect- and keep in good repair, such public bridges, the legal presumption is, that the countv is indemnified against ultimate loss, should a recovery be had in this case against the county. It -was the clear and manifest intention of the Legislature in making the several counties in this State bodies corporate, with power to sue and liable to be sued, to alter and change the Common Law rule, as held by the Court in Russell v. the Men of Devon, second term, Reports 667. The main grounds upon which that decision was based are obviated and no longer exist under the several provisions of the Code before cited. The right of action against the county as a corporation -is expressly given by statute, and a remedy is provided for the satisfaction of the judgment which may be obtained against the county for a breach of its cor*232porate duty. See Riddle v. the Proprietors, etc., 7th Massachusetts Reports, 187.
In my judgment, the dismissal of the plaintiff’s action in the Court below, on a general demurrer thereto, was error.